Case: 17-10341    Date Filed: 07/13/2017   Page: 1 of 2


                                                              [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 17-10341
                               Non-Argument Calendar
                             ________________________

                      D.C. Docket No. 6:14-cv-00950-CEM-KRS


REX D. HILL,

                                                           Plaintiff - Appellant,

versus

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA,

                                                           Defendant - Appellee.

                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                    (July 17, 2017)

Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

         Rex Hill, alleging damages less than $75,000, sued Allianz Life Insurance in

state court for defamation. A little more than a year later he moved to amend his
                Case: 17-10341    Date Filed: 07/13/2017    Page: 2 of 2


complaint to allege damages greater than $75,000. Allianz in turn removed the

action to district court based on diversity jurisdiction. Seeking remand, Hill argued

to the district court that the amount-in-controversy requirement for diversity

jurisdiction was not satisfied and that 28 U.S.C. § 1446(c) barred removal since he

commenced the action in state court more than a year before the removal. The

district court rejected both arguments. It concluded that (1) Allianz’s removal

documents established that more than $75,000 was in controversy and (2) 28

U.S.C. § 1446(c)’s one-year period for removal was inapplicable because Hill, in

bad faith, concealed information about his alleged damages. The parties then

proceeded to discovery, after which the district court entered summary judgment

for Allianz. Hill’s defamation claim is time barred, the district court held, and

even if the claim is timely, it fails based on the doctrine of invited defamation.

       Hill now appeals, asserting that the district court lacked jurisdiction and that

it erred in granting summary judgment. After careful consideration of the record

and the parties’ briefs, we affirm substantially for the reasons set forth by the

district court in its orders.

       AFFIRMED.




                                           2